Citation Nr: 1812363	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include depressive disorder, prior to November 19, 2015.

2.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, to include depressive disorder, for the period from November 19, 2015.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right ankle.

4.  Entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae.

5.  Entitlement to service connection for a right knee disability, to include as secondary to degenerative joint disease of the bilateral ankles.

6.  Entitlement to service connection for high triglycerides.

7.  Entitlement to service connection for eczema, also claimed as dermatitis.

8.  Entitlement to service connection for sleep apnea, to include as secondary to weight gain caused by degenerative joint disease of the bilateral ankles.

9.  Entitlement to service connection for diabetes mellitus, to include as secondary to weight gain caused by degenerative joint disease of the bilateral ankles.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol, to include as secondary to diabetes mellitus.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral keratoconus of the eyes, to include as secondary to diabetes mellitus.

13.  Entitlement to service connection for bilateral keratoconus of the eyes, to include as secondary to diabetes mellitus.

14.  Entitlement to an initial compensable evaluation for degenerative changes of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his partner, his son, and his friend


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to June 1998.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increased rating for an acquired psychiatric disability from November 19, 2015, entitlement to service connection for a right knee disability, and entitlement to an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 19, 2015, the Veteran's acquired psychiatric disability was not productive of occupational and social impairment with reduced reliability and productivity; of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or of total occupational and social impairment.

2.  Degenerative joint disease of the right ankle is not productive of ankylosis, malunion of the os calcis or astralagus, astragalectomy, dorsiflexion limited to less than 5 degrees, plantar flexion limited to less than 10 degrees, or the functional equivalent thereof.

3.  At his October 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae.

4.  High triglycerides are a condition that is not recognized as a disability by VA regulations.

5.  Eczema or dermatitis is not related to service.

6.  Sleep apnea is not related to service or to a service-connected disability.

7.  Diabetes mellitus is not related to service or to a service-connected disability.

8.  Erectile dysfunction is not related to service or to a service-connected disability.

9.  Evidence received since a November 2002 final rating decision does not relate to the unestablished fact which was the basis for the prior denial, i.e., high cholesterol is not recognized as a disability by VA regulations.

10.  Evidence received since a January 2009 final rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral keratoconus of the eyes, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.

11.  Bilateral keratoconus of the eyes arose in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for an acquired psychiatric disability, to include depressive disorder, for the period prior to November 19, 2015, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2017).

2.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right ankle have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for service connection for high triglycerides have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for eczema, also claimed as dermatitis, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for sleep apnea, to include as secondary to weight gain caused by degenerative joint disease of the bilateral ankles, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria for service connection for diabetes mellitus, to include as secondary to weight gain caused by degenerative joint disease of the bilateral ankles, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria for service connection for erectile dysfunction, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9.  Evidence received since a final November 2002 rating decision is not new and material and reopening of the Veteran's claim of entitlement to service connection for high cholesterol is therefore not warranted.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

10.  Evidence received since a final January 2009 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for bilateral keratoconus of the eyes is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

11.  The criteria for service connection for bilateral keratoconus of the eyes have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Acquired Psychiatric Disability

The Veteran seeks an increase to his initial rating for depressive disorder.  

The Veteran's depressive disorder is rated as a mood disorder under Diagnostic Code 9435 of 38 C.F.R. § 4.130; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses.  In pertinent part, the DSM-5 eliminated the Global Assessment Functioning (GAF) scores used in the DSM-IV.  However, as the revisions to the regulations have occurred during the pendency of this appeal, the GAF score remains applicable for the portion of the appeal to which is applies.  The GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that in November 2011 the Veteran was being treated for moderate recurrent major depressive disorder.  He reported depression, irritability, and problems with activities of daily living.  His social worker assigned him GAF scores of 60 and 65.

The Veteran underwent a VA examination in February 2012.  He reported that he currently lived with his girlfriend and 7-year-old son.  His depressive symptoms had contributed to relationship problems with his girlfriend.  He reported talking to his brother on a regular basis, as well as a good friend.  Aside from these relationships he stated that he had no close friends.  He said he had no social life and did not go out.  The examiner noted symptoms of depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, and difficulty with stressful circumstances.  He was diagnosed with depressive disorder productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  He was assigned a GAF score of 65. 

In a November 2013 statement, the Veteran stated his belief that a higher rating was warranted due to his memory impairment as evidenced by failure to complete school assignments, responsibilities at home, and missed appointments; impaired judgment as evidenced by several physical altercations with the police; disturbances of motivation and mood evidenced by long periods of isolation, lack of motivation, frequent mood changes, difficulty with stress, inability to complete vocational rehabilitation; and difficulty establishing and maintaining relationships as evidenced by lack of friends, limited social interactions, frequent and often explosive arguments with loved ones over simple issues, and lack of empathy towards others. 

For the period prior to November 19, 2015, the Board finds that an evaluation in excess of 30 percent is not warranted.  His current 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Higher ratings are available for occupational and social impairment with reduced reliability and productivity; for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or for total occupational and social impairment.  The evidence weighs against manifestations of such severity during this period.  VA treatment records and examinations assigned the Veteran GAF scores of 60 or 65 throughout this period, indicating mild to moderate symptoms.  His reported symptoms of depression, irritability, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and social isolation fall within the symptoms contemplated by his 30 percent evaluation.  The VA examiner identified the 30 percent criteria as the most appropriate for his symptoms.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's acquired psychiatric disability for the period prior to November 19, 2015.

Right Ankle

The Veteran seeks an increase to his rating for degenerative joint disease of the right ankle.

The Veteran's right ankle disability is rated as traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  As arthritis has manifested as painful motion, the Veteran is in receipt of the minimum 10 percent compensable rating.  38 C.F.R. § 4.59.

Alternative and additional Diagnostic Codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  As the Veteran is in receipt of a 10 percent rating based on limitation of motion, higher ratings based on these criteria are not available for the Veteran.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limited motion of the ankle is rated at 10 percent for moderate limited motion and 20 percent for marked limited motion.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, astragalectomy is rated at 20 percent.

The Veteran underwent a VA examination in February 2012.  He reported pain, giving way, and tenderness.  He denied flare-ups.  He was able to stand for 15-30 minutes and walk more than a quarter-mile but less than a mile.  He reported occasional to intermittent use of a brace.  There was no evidence of abnormal weight-bearing.  Examination showed tenderness but no instability or tendon abnormality.  Range of motion was full without pain on active motion.  There was no limitation on repetitive testing.  There was no ankylosis.  X-rays showed old bimalleolar trauma.  He was diagnosed with degenerative joint disease of the right ankle with significant effects on his usual occupation.

In a November 2013 statement, the Veteran stated his belief that a higher rating was warranted due to constant severe pain; severe pain when rotating ankle; inability to stand for extended periods of time; severe pain with walking, bending, biking, or light jogging; being unable to walk upon awakening; and the limiting effect on his ability to serve as a football and track coach.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right ankle disability.  Higher ratings are available for ankylosis, malunion of the os calcis or astralagus, astragalectomy, dorsiflexion limited to less than 5 degrees, plantar flexion limited to less than 10 degrees, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, malunion of the os calcis or astralagus, or astragalectomy.  While the prior rating of 10 percent was based on limited motion, the only examination during this appeal period showed full ranges of dorsiflexion and plantar flexion without objective evidence of pain.  As to functional equivalence, the Veteran denied flare-ups but reported use of a brace.  He reported severe pain and limitation on his activities, but the Board finds that such limitation is the functional equivalent of his current 10 percent rating and does not approximate the severe manifestations required for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right ankle disability.

Pseudofolliculitis Barbae

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his October 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased evaluation for pseudofolliculitis barbae.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

High Triglycerides

The Veteran claims service connection for high triglycerides.

VA has, in its rulemaking capacity, indicated that a finding of high triglycerides does not fall within its definition of a disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445  (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 447 (1995).

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Eczema

The Veteran claims service connection for eczema, also claimed as dermatitis.

Service treatment records do not reflect any symptoms of or treatment for eczema or dermatitis.

VA treatment records reflect that in October 2002 the Veteran reported a rash all over his body for the prior 4 months.  In November 2002 he reported chronic rash on both elbows and neck.  He was diagnosed with a rash.  In August 2009 his physician noted small papular pink round lesions near the left elbow.  He was diagnosed with a chronic skin rash.  At an October 2009 dermatology consultation he was diagnosed with lichen simplex chronicus, atopic dermatitis, and eczema.  In November 2011 he reported a scaly skin rash on the back of this thigh.  He stated that he had an off and on rash in different areas of his body, sometimes in his neck or arm, but that day only present behind his left thigh.  In December 2011, his dermatologist diagnosed keratosis pilaris on his neck, shins, and arms.

The Veteran underwent a VA examination in February 2012.  He reported intermittent eczema, described as bumps on skin all over his body.  He was diagnosed with eczema.  The examiner opined that eczema was most likely congenital as stated by the Veteran's dermatologist.   

At his October 2017 hearing, the Veteran stated that he was first treated for eczema in service and was given creams.

The Board finds that the evidence weighs against a finding that eczema arose in or is otherwise related to service.  While the Veteran has stated that he began treatment for eczema while in service, his service treatment records do not reflect such treatment.  Furthermore, when he initially reported a rash in October 2002, he stated that it had arisen 4 months prior.  As to onset date, the Board finds that the contemporary documentation of his treatment is more probative than the Veteran's recollections decades later at his hearing.  There is no other evidence to indicate a relationship between his skin disability and service.  For these reasons, the Board finds that the evidence weighs against a finding that eczema arose in or is otherwise related to service.

Sleep Apnea

The Veteran claims service connection for sleep apnea.  In his October 2011 claim, he stated that his sleep apnea was due to his weight gain caused by degenerative joint disease of the bilateral ankles.

Service treatment records do not reflect any symptoms of or treatment for sleep apnea.

VA treatment records reflect that in August 2009 the Veteran reported daytime tiredness and loud snoring.  He was referred for a sleep consultation.  At a July 2011 sleep study he reported difficulty going to sleep and interruptions in sleep from choking and stoppage of breathing.  Based on the study, he was diagnosed with moderately severe obstructive sleep apnea with associated episodic arterial oxygen desaturations.  Follow-up treatment involved use of a continuous positive airway pressure (CPAP) machine.

The Veteran underwent a VA examination in February 2012.  He reported his belief that his weight gain caused his sleep apnea.  He was diagnosed with obstructive sleep apnea.  The examiner opined that sleep apnea was not caused by or a result of obesity secondary to his inability to run and exercise vigorously.  This opinion was based on the rationale that although vigorous exercise in addition to proper diet would increase weight loss, obesity is a result of choice of foods and caloric intake.  The examiner explained that there are forms of activities that are non-weight-bearing that he could participate in despite his ankle disabilities, and that he could follow a diet that would have kept him from becoming obese.  

In a November 2013 statement, the Veteran stated that sleep apnea was due to weight gain from his service-connected disabilities.  He explained that while in service he was given a physical profile change preventing him from running due to his ankle disabilities.  He stated that because he was not able to run and exercise as previously accustomed, he gained weight and was eventually discharged for failure to control weight.  He stated that he did not increase his caloric intake.  He reported that he attempted walking, biking, and other forms of non-weight-bearing exercises, but discomfort due to degenerative joint disease has limited his activities.

In his August 2014 substantive appeal, the Veteran took issue with the VA examiner's conclusion that he gained weight due to food choices and no other reason.  He stated that it was impossible for the examiner to make that determination without witnessing what the Veteran ate.  He again reported that weight gain began after his ankle disabilities developed and that he made no increase in food consumption after that time.

At his October 2017 hearing, the Veteran reported that he never had any issues with his weight until he was put on a permanent physical profile in service due to his ankle disabilities.  He stated that he tried other forms of exercise but was unable to engage in such activities.  He was subsequently discharged because of his weight-control problem.  He reported that it was not an issue with his caloric intake because he was never a big eater.  It was because his activity declined drastically.  He reported that his sleep apnea was a result of this obesity.  His friend and former coworker reported that he was unable to partake in sports but did not have a big appetite and regularly skipped meals.  The Veteran disputed the opinions of doctors who had no basis of knowledge of what he had eaten.  He also stated that he snored in service.  The Veteran's partner stated that she had observed the Veteran snoring as long as she had known him, since 2000.

The Board finds that the evidence weighs against a finding that sleep apnea is related to service or to a service-connected disability.  The Veteran was first diagnosed with sleep apnea more than a decade after separation from service.  While he stated that he snored in service, there are no statements in the record from anyone who witnessed the Veteran's apneas while in service.  The Veteran has argued that sleep apnea should be service-connected because it is caused by his obesity, which in turn was caused by his service-connected ankle disabilities which prevent him from exercising.  The evidence weighs against a finding that his obesity is a result of his ankle disabilities.  As explained by the VA examiner, the Veteran's obesity was caused by his caloric intake.  While the Veteran has rightly indicated that caloric intake is not the sole factor determining obesity, he has not been diagnosed with any metabolic issue to provide an alternative explanation.  Although it may be true that had the Veteran not injured his ankles, he would have engaged in more exercise and not gained as much weight, this does not alter the fact that the Veteran was instructed by his physicians to control his weight via caloric intake but refused to do so.  Indeed, though he states that he did not increase his caloric intake after his ankle injuries, nor does he say he reduced it.  As discussed in below in relation to his diabetes, VA treatment records from May 2005 indicate that the Veteran was unwilling to accept his weight as a health issue.  Upon being diagnosed with diabetes, he was referred for a nutritional consultation.  Contrary to his claims that his ankles render him unable to exercise, in June 2011 he reported that he had been exercising and had lost 18 pounds.  Similarly, contrary to his claims that his caloric intake is not responsible for his obesity, when reporting an increase in depression in November 2015 he admitted to consuming sugary slushies against the advice of his diabetic care program.  The Veteran is correct that the VA examiner cannot identify the precise foods that he ate, but the examiner is fully competent to look at the Veteran's current physical condition and determine what most likely caused it.  For these reasons, the Board finds that the evidence weighs against a finding that sleep apnea is related to service or to a service-connected disability.  Service connection is therefore denied.

Diabetes Mellitus

The Veteran claims service connection for diabetes mellitus.  In his October 2011 claim, he stated that his diabetes mellitus was due to his weight gain caused by degenerative joint disease of the bilateral ankles.

Service treatment records do not reflect any symptoms of or treatment for diabetes mellitus.

VA treatment records reflect that in May 2005 he was diagnosed as obese.  His physician noted that he was unwilling to accept his weight as a health issue, though he was concerned about his risk of diabetes based on family history.  He stated that he was unable to exercise and that he did not eat much.  He was referred for a nutrition consultation.  In August 2010 his blood tests showed high blood sugar and elevated alcohol compatible with diabetes.  In February 2011 his diabetes mellitus diagnosis was confirmed.  He continued treatment for diabetes thereafter.  In June 2011, he reported that he had been exercising and had lost 18 pounds so far.

The Veteran underwent a VA examination in February 2012.  He was diagnosed with diabetes mellitus.  The examiner opined that diabetes mellitus was not caused by or a result of obesity due to his ankle and knee disabilities.  This opinion was based on the rationale that obesity was due to caloric intake.  The examiner explained that the Veteran was able to perform non-weight-bearing exercises other than walking and running, and that his morbid obesity was brought about by caloric intake and choice of foods.  His obesity and genetic predisposition contributed to his age of onset of diabetes, but the obesity was the result of his caloric intake and not due to his ankles.

In a November 2013 statement, the Veteran stated that diabetes mellitus was due to weight gain from his service-connected disabilities.  He explained that while in service he was given a physical profile change preventing him from running due to his ankle disabilities.  He stated that because he was not able to run and exercise as previously accustomed, he gained weight and was eventually discharged for failure to control weight.  He stated that he did not increase his caloric intake.  He reported that he attempted walking, biking, and other forms of non-weight-bearing exercises, but discomfort due to degenerative joint disease has limited his activities.  He stated that diabetes was due to the onset of weight gain, though he was also predisposed to diabetes, as his father, paternal uncle, two paternal aunts, paternal grandparents, maternal uncle, and grandmother were all diagnosed with it.

In his August 2014 substantive appeal, the Veteran took issue with the VA examiner's conclusion that he gained weight due to food choices and no other reason.  He stated that it was impossible for the examiner to make that determination without witnessing what the Veteran ate.  He again reported that weight gain began after his ankle disabilities developed and that he made no increase in food consumption after that time.

At his October 2017 hearing, the Veteran reported that he never had any issues with his weight until he was put on a permanent physical profile in service due to his ankle disabilities.  He stated that he tried other forms of exercise but was unable to engage in such activities.  He was subsequently discharged because of his weight-control problem.  He reported that it was not an issue with his caloric intake because he was never a big eater.  It was because his activity declined drastically.  He reported that his diabetes was a result of this obesity.  His friend and former coworker reported that he was unable to partake in sports but did not have a big appetite and regularly skipped meals.  The Veteran disputed the opinions of doctors who had no basis of knowledge of what he had eaten.

The Board finds that the evidence weighs against a finding that diabetes mellitus is related to service or to a service-connected disability.  The Veteran was first diagnosed with diabetes more than a decade after separation from service.  He has argued that diabetes should be service connected because it is caused by his obesity, which in turn was caused by his service-connected ankle disabilities which prevent him from exercising.  The evidence weighs against a finding that his obesity is a result of his ankle disabilities.  As explained by the VA examiner, the Veteran's obesity was caused by his caloric intake.  While the Veteran has rightly indicated that caloric intake is not the sole factor determining obesity, he has not been diagnosed with any metabolic issue to provide an alternative explanation.  Although it may be true that had the Veteran not injured his ankles, he would have engaged in more exercise and not gained as much weight, this does not alter the fact that the Veteran was instructed by his physicians to control his weight via caloric intake but refused to do so.  Indeed, though he states that he did not increase his caloric intake after his ankle injuries, nor does he say he reduced it.  VA treatment records from May 2005 indicate that the Veteran was unwilling to accept his weight as a health issue.  Upon diagnosis of diabetes, he was referred for a nutritional consultation.  Contrary to his claims that his ankles render him unable to exercise, in June 2011 he reported that he had been exercising and had lost 18 pounds.  Similarly, contrary to his claims that his caloric intake is not responsible for his obesity, when reporting an increase in depression in November 2015 he admitted to consuming sugary slushies against the advice of his diabetic care program.  The Veteran is correct that the VA examiner cannot identify the precise foods that he ate, but the examiner is fully competent to look at the Veteran's current physical condition and determine what most likely caused it.  For these reasons, the Board finds that the evidence weighs against a finding that diabetes mellitus is related to service or to a service-connected disability.  Service connection is therefore denied.

Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

VA treatment records reflect that in August 2010 the Veteran reported erectile dysfunction for the prior 2-3 months.  He was diagnosed with erectile dysfunction and provided with medication.

The Veteran underwent a VA examination in February 2012.  The examiner diagnosed erectile dysfunction associated with diabetes mellitus.

In a November 2013 statement, the Veteran explained that his erectile dysfunction was caused by his diabetes mellitus.

At his October 2017 hearing, the Veteran's representative explained that erectile dysfunction was caused by his diabetes mellitus.

The Board finds that the evidence weighs against a finding that erectile dysfunction is related to service or to a service-connected disability.  The Veteran was first diagnosed with erectile dysfunction more than a decade after separation from service.  The only theory of service connection that he or his representative has offered is that erectile dysfunction was caused by diabetes mellitus.  As the Board herein denies service connection for diabetes mellitus, service connection on a secondary basis is therefore unavailable to the Veteran.  For these reasons, the Board finds that the evidence weighs against a finding that erectile dysfunction is related to service or to a service-connected disability, and service connection is therefore denied.

New and Material Evidence

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

High Cholesterol

The Veteran seeks to reopen his claim of service connection for high cholesterol, to include as secondary to diabetes mellitus.

The Veteran's claim for service connection for high cholesterol was originally denied in a November 2002 rating decision based on a finding that high cholesterol is a laboratory finding only and a not a condition subject to service connection as a matter of law.  The Veteran neither appealed this decision nor submitted evidence during the one-year appeal period.  The decision therefore became final.

Service connection for high cholesterol was denied because VA has, in its rulemaking capacity, indicated that a finding of high triglycerides does not fall within its definition of a disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445  (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 447 (1995).

No evidence has been submitted since the November 2002 denial that would show that the Veteran's high cholesterol can be considered a disability under VA regulations.  Accordingly, the criteria for reopening his claim of entitlement to service connection for high cholesterol are not met.

Bilateral Keratoconus

The Veteran seeks to reopen his claim of service connection for bilateral keratoconus of the eyes, to include as secondary to diabetes mellitus. 

The Veteran's claim for service connection for bilateral keratoconus of the eyes was originally denied in a January 2009 rating decision based on a finding that it neither occurred in nor was caused by service.  The Veteran neither appealed this decision nor submitted evidence during the one-year appeal period.  The decision therefore became final.

The Veteran underwent a VA examination in February 2012.  He was diagnosed with keratoconus with vision decrease, myopia, and astigmatism.  The examiner opined that keratoconus was unrelated to diabetes.  As the Board herein denies service connection for diabetes, the validity of this opinion is moot.

In a November 2013 statement, the Veteran stated that while in service he was diagnosed with an extreme level of myopia and astigmatism.  He believed that his astigmatism caused his keratoconus to be misdiagnosed.  He further reported that he was exposed to environmental irritants while doing field training exercises.

In his August 2014 substantive appeal, the Veteran stated that his VA treating optometrist explained to him that keratoconus in its early stages could be misdiagnosed as astigmatism.  He stated that it was highly likely that he was misdiagnosed in service.

At his October 2017 hearing, the Veteran's representative explained that bilateral keratoconus was caused by his diabetes mellitus.

In an October 2017 letter, the Veteran's private treating ophthalmologist opined that it was more likely than not that the Veteran's keratoconus arose during his active service.  This opinion was based on the rationale that when the ophthalmologist began treating the Veteran in September 2016, his keratoconus was severe and therefore must have developed over a long period of time.  He underwent corneal transplantation in July 2017.  The ophthalmologist explained that keratoconus is a progressive condition that often develops in the second or third decade of life.  Given the severity of the Veteran's keratoconus, although it was not diagnosed in service the ophthalmologist felt that it was most likely overlooked given his astigmatism levels.  Furthermore, the definitive diagnostic test, a corneal topography, was never performed in service.

The October 2017 ophthalmologist letter constitutes new evidence that relates to the unestablished fact of a relationship between keratoconus and service.  The Board thus finds that new and material evidence has been presented, and the claim of service connection for bilateral keratoconus is reopened.

The Board further finds that the evidence weighs in favor of a finding that bilateral keratoconus arose in service.  The October 2017 ophthalmologist letter provides a detailed and probative rationale explaining why it is likely that the disability arose in service but went undiagnosed.  There is no evidence in the record contrary to this opinion, as the February 2012 VA examiner only opined as to whether the disability was a complication of diabetes mellitus.  For these reasons, the Board finds that the evidence weighs in favor of a finding that bilateral keratoconus arose in service, and service connection is therefore granted.


ORDER

An initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include depressive disorder, prior to November 19, 2015, is denied.

An evaluation in excess of 10 percent for degenerative joint disease of the right ankle is denied.

The appeal of the issue of entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae has been withdrawn and is dismissed.

Service connection for high triglycerides is denied.

Service connection for eczema, also claimed as dermatitis, is denied.

Service connection for sleep apnea, to include as secondary to weight gain caused by degenerative joint disease of the bilateral ankles, is denied.

Service connection for diabetes mellitus, to include as secondary to weight gain caused by degenerative joint disease of the bilateral ankles, is denied.

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.

New and material evidence having not been received, the appeal to reopen the claim of service connection for high cholesterol, to include as secondary to diabetes mellitus, is denied

New and material evidence has been presented, and the claim for service connection for bilateral keratoconus of the eyes is reopened 

Service connection for bilateral keratoconus of the eyes is granted.


REMAND

Right Knee

The Veteran claims service connection for a right knee disability.  In his October 2011 claim, he stated that his right knee disability was secondary to degenerative joint disease of the bilateral ankles.

Service treatment records do not reflect any symptoms of or treatment for a right knee disability.

VA treatment records reflect that in October 2002 the Veteran sought pain medication for his right knee.  In November 2002 he reported right knee pain ever since service.  He was diagnosed with arthritis.  X-rays were normal.  He reported worsening pain in January 2003.  In May 2003 he reported right knee swelling.  He stated that he thought he injured his knee while in military training but did not remember any trauma.  July 2003 x-rays showed pre-infrapatellar soft tissue swelling of the right knee representing underlying bursitis.  Bones and joints were normal.  He was diagnosed with mild patellofemoral joint pain.  In August 2003 he was diagnosed with prepatellar bursitis and patellofemoral syndrome.  At a September 2003 physical therapy consultation he reported that he played sports a lot in service but did not have any real injury to his knee.  He again reported knee pain in May 2006.  In August 2009 he was noted to have degenerative joint disease of the knees.

The Veteran underwent a VA examination in February 2012.  He reported that his right knee began to hurt with training in service.  He reported an onset in 1996 and progressively worse since then.  X-rays were normal.  Flexion was limited to 135 degrees without pain and extension was normal.  He was diagnosed with a history of right knee bursitis that appeared to have resolved.  Mild decrease in range of motion was attributed to morbid obesity.  The Board notes that where the examiner was asked to provide an opinion regarding the right knee, the opinion for the right ankle disability was reiterated.

In a November 2013 statement, the Veteran stated his belief that his arthritis in his ankles caused arthritis in his right knee through the need to compensate by putting more pressure on his right knee.

The Board finds that remand is necessary for a clarifying opinion and an additional examination of deemed necessary by the examiner.  The opinion as presented is inadequate.  While a decrease in range of motion was identified, the examiner attributed it only to obesity and presumably resolved bursitis.  No opinion was offered as to any potential relationship between this symptom and the service-connected left knee disability, which is the basis of the Veteran's claim.  Remand is thus necessary to obtain an adequate opinion.

Acquired Psychiatric Disability

VA treatment records reflect that on November 19, 2015, the Veteran reported to his primary care physician that he developed more severe depression and had lost focus and hope and had stopped caring for himself.  He reported that it had been a while since he had received mental health treatment.  At a December 2015 consultation he reported feeling depressed, with poor sleep and appetite.  He stated that he is unable to hold a job.  He reported irritability, inability to get along with others, and suicidal thoughts.  He was admitted for 10 days of inpatient care.

Since the Veteran's most recent VA examination was conducted in February 2012 and he has since been hospitalized based on a report of worsening symptoms, the Board must remand this issue in order to afford the Veteran a contemporaneous VA examination to assess the current extent and severity of his acquired psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Left Knee

The May 2012 rating decision granted service connection for degenerative changes of the left knee and assigned the Veteran a noncompensable rating.  While the issue was not mentioned in the cover letter to the Veteran's May 2013 notice of disagreement prepared by his representative, the issue was raised by the Veteran in the notice of disagreement itself.  The RO has not as of yet provided a statement of the case with respect to this issue.  

The Veteran addressed his left knee rating in subsequent statements in December 2013.  At his October 2017 hearing, the Veteran expressed his belief that this issue too was being appealed.  In the interest of efficiency, testimony to the merits of the issue was presented to the Board.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Return the claims file to the VA examiner who conducted the February 2012 examination of the right knee, if available, and otherwise transmit the file to a new examiner.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results if the examiner deems a new VA examination necessary, the examiner should diagnose any right knee disability exhibited by the Veteran.  For any disability diagnosed, the examiner should offer an opinion as to the following:
	
a) Whether it is at least as likely as not (i.e., 50 percent probability or more) that the disability is proximately due to or the result of his service-connected left knee disability; or 

b) If the answer to the above question is negative, whether it is at least as likely as not (i.e., 50 percent probability or more) that the disability sustained an increase in severity that is proximately due to or the result of the service-connected left knee disability (e.g., aggravated); and that is not due to the natural progression of the disease. 
	
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination to determine the level of severity of his acquired psychiatric disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to an initial compensable evaluation for degenerative changes of the left knee.  If, and only if, the Veteran perfects the appeal to this issue, it must be returned to the Board for appellate review.

5.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


